Case 2:19-cv-12107-KM-ESK Document 112 Filed 02/02/21 Page 1 of 4 PageID: 2359


                             SILLS CUMMIS & GROSS
                                               A PROFESSIONAL CORPORATION



                                               The Le gal Ce nter
                                           One Ri ver fr ont Pl a za
                                      New a r k, N ew Jer s e y 0 7 102- 540 0
                                               Tel : 973 - 64 3- 7 000
                                              Fa x : 9 73- 64 3- 65 00

                                                                                                        101 Park Avenue
                                                                                                     New York, NY 10112
                                                                                                       Tel: 212-643-7000
Jeffrey J. Greenbaum                                                                                   Fax: 212-643-6500
Member
Direct Dial: (973) 643-5430
E-mail: jgreenbaum@sillscummis.com



                                                  February 2, 2021

VIA ECF
Honorable Kevin McNulty, U.S.D.J.
United States District Court, District of New Jersey
United States Post Office & Courthouse
Federal Square, Room 369
Newark, NJ 07101

               Re:      United States ex rel. Silbersher v. Janssen Biotech, et al., Civil
                        Action No. No. 19-12107(KM-JBC)

Dear Judge McNulty:

                We represent the Defendants in this case along with co-counsel from Sidley Austin
LLP, Walsh Pizzi O’Reilly Falanga LLP, and White & Case LLP. We write in response to
Relator’s Notice of Supplemental Authority, Dkt. 110, submitted December 21, 2020. In his letter,
Relator requests the Court to forgo oral argument and deny Defendants’ joint motion to dismiss on
the basis of a recently issued decision by Chief Magistrate Judge Joseph Spero in one of Relator’s
other, pending qui tam lawsuits, see Silbersher v. Allergan, Inc., 2020 WL 7319407 (N.D. Cal. Dec.
11, 2020). The Court should reject Relator’s request for procedural and substantive reasons.

               Procedurally, Relator’s correspondence is inappropriate as there is no pending
motion to address, let alone deny, as the Court administratively terminated Defendants’ joint motion
to dismiss on June 22, 2020. See Dkt. 109. The Court’s June 22 order recognized that further
action in this case awaits resolution of class leadership issues and the filing of an amended
complaint in the related antitrust actions, Case Nos. 19-14146 & 19-14291.1 Per the Court’s order,
Defendants’ joint motion is to be restored by “letter notification in coordination with the deadline to
answer or otherwise move with respect to Plaintiffs’ Complaints” in the antitrust actions. See Dkt.
109. As this letter exchange suggests, given the passage of time, Defendants respectfully submit
that, when Defendants’ motion to dismiss is restored, the parties should be permitted to file new


1
 As the Court is aware, Defendants recently requested a conference with the Court to discuss the status of the antitrust
and qui tam cases. See Dkt. 111.
Case 2:19-cv-12107-KM-ESK Document 112 Filed 02/02/21 Page 2 of 4 PageID: 2360




SILLS CUMMIS & GROSS
      A PROFESSIONAL CORPORATION

Honorable Kevin McNulty, U.S.D.J.
February 2, 2021
Page 2

briefs addressing any developments in the law since the briefing on Defendants’ motion was
completed.

               Relator’s request also lacks substantive merit, for at least four reasons.

                First, while the trio of Silbersher cases are “nearly identical” in legal theory, the
defendants’ motions to dismiss were not identical, and the subsequent judicial opinions reflect those
differences. For instance, the Allergan opinion’s public-disclosure-bar analysis omitted several
issues raised in Defendants’ motion to dismiss here, including:

              the Government’s unique role in an inter partes review (“IPR”) that renders it a party
               to the action, thereby triggering romanette (i) of the public disclosure bar. See
               Motion to Dismiss, Dkt. 79-1, at 11; Reply Brief, Dkt. 99, at 2.

              the differences between romanettes (i) and (ii) that, when read harmoniously, give
               effect to the whole statute. See Dkt. 99 at 3–4.

              the distinct interests served by PACER and PAIR that warrant differing treatment
               under the public disclosure bar. Id. at 4.

               Each point reinforces that IPRs and PAIR are qualifying Federal hearings and reports
in ways Allergan simply did not address. Critically, undergirding the Allergan court’s analysis was
a mistaken reliance on legislative history—specifically, a House report that did not pertain to the
False Claims Act’s 2010 amendments, but instead concerned a bill that Congress never even passed.
See 2020 WL 7319407, at *8 (citing Rept. of Committee on the Judiciary, False Claims Correction
Act of 2009, H.R 1788, H.R. Rep. No. 111-97 (2009)).

               And while it is true that the Allergan court did not apply “a heightened specific intent
standard applicable to inequitable conduct” in the FCA context, Dkt. 110, the decision simply did
not address at all the different standards for a False Claims Act violation and inequitable conduct.
In contrast, the appropriate standard by which to judge the underlying alleged fraud is a central
pillar of Defendants’ joint motion to dismiss—to allow Relator to avoid “plead[ing] … a claim for
inequitable conduct” as required by established patent and antitrust law would permit him to “us[e]
the FCA to create liability for invalidated patents where none would otherwise exist.” Dkt. 79-1 at
32.

                Second, the Allergan court’s analysis of the merits of Relator’s claims was heavily
constrained by Ninth Circuit precedent that does not apply in this case. Defendants’ joint motion
addresses the insufficiency of Relator’s theory of falsity and allegations of materiality under the law
of this Circuit. Dkt. 79-1, 23–32, Dkt. 99 at 8–15. As Defendants explained in their joint reply
brief, Relator seeks to use a Ninth Circuit decision to expand the theory of promissory fraud in ways
not recognized by this Circuit, nor indeed by any other circuit. Dkt. 99 (citing U.S. ex rel. Campie
Case 2:19-cv-12107-KM-ESK Document 112 Filed 02/02/21 Page 3 of 4 PageID: 2361




SILLS CUMMIS & GROSS
      A PROFESSIONAL CORPORATION

Honorable Kevin McNulty, U.S.D.J.
February 2, 2021
Page 3

v. Gilead Sciences, Inc., 862 F.3d 890 (9th Cir. 2017)). While the Allergan court was bound by
Campie, and applied Campie’s logic in an unduly sweeping manner, this Court is not so bound—by
either Campie itself or any subsequent misapplication—and is further entitled to judge the merits of
Relator’s claim under Third Circuit precedent.

                Third, in light of the complexity, novelty, and importance of the issues surrounding
the application of the public disclosure bar, Chief Magistrate Judge Spero has granted a motion filed
by the Allergan defendants to certify the case for immediate appellate review pursuant to 28 U.S.C.
§ 1292(b), and stayed further proceedings while the matter proceeds in the Ninth Circuit. See Order
Granting Motion to Certify Order for Immediate Appeal and for Stay, Allergan, No. 3:18-cv-3018
(N.D. Cal. Jan. 28, 2021), Dkt. 147 (Ex. A). Should the Ninth Circuit accept the appeal, its analysis
could call into question the persuasive value of the Magistrate Judge’s reasoning.

               Lastly, Relator short-changes the considered opinion of District Court Judge James
Donato in the Valeant case—another one of Silbersher’s three “nearly identical FCA action[s],”
including this one—who reached starkly opposite conclusions than the Allergan court. Dkt. 110;
see Silbersher v. Valeant Pharms. Int’l, Inc., 445 F. Supp. 3d 393 (N.D. Cal. 2020) (attached as Ex.
B), appeal filed (9th Cir. Jun. 16, 2020). There, Judge Donato dismissed Relator’s case as built
upon “the foundation” of prior proceedings concerning the relevant patent. Id. at 399. Observing
that Relator is “a far cry from the quintessential whistleblower plaintiff,” the court rejected the
linchpin to Relator’s case—that the 2010 amendments to the FCA were “a major sea change such
that a qui tam action that would have been an opportunistic lawsuit under prior law is now a good
case.” Id. at 402–03. Rather, the Valeant court concluded that “[t]he allegations … about the
obviousness of the ’688 patent, and defendants’ allegedly nefarious conduct in obtaining it, were all
disclosed in the PTAB proceedings.” Id. at 404. The court further found that Relator procured
those allegations from enumerated fora, rightly observing that romanette (ii) of the public disclosure
bar “is not subject to the same government-party limitation” as romanette (i), and that PTAB
proceedings constitute a federal hearing under romanette (ii). Id. at 405–06.

               Predictably, Relator appealed Judge Donato’s sound reasoning, and the Ninth Circuit
is now considering the application of the public disclosure bar to certain patent-related proceedings
and materials, as well as any other related issue it chooses to take up. See Silbersher v. Valeant
Pharms. Int’l, Inc., Case No. 20-16176 (9th Cir.). The Ninth Circuit’s decision in this regard could
undoubtedly affect the value of the Allergan analysis.

               In short, there is no reason for this Court to wholesale adopt the Allergan opinion,
ignore entirely the Valeant opinion, or preemptively deny Defendants’ joint motion, all before that
motion is even reinstated. Rather, Defendants respectfully request the Court consider Defendants’
joint motion on its own terms and in due course. As indicated at the outset, Defendants would be
pleased to submit new or supplemental briefing on recent case developments, including the
Allergan or Valeant opinions or any subsequent Ninth Circuit decision, in support of their joint
motion to dismiss Relator’s complaint.
Case 2:19-cv-12107-KM-ESK Document 112 Filed 02/02/21 Page 4 of 4 PageID: 2362




SILLS CUMMIS & GROSS
      A PROFESSIONAL CORPORATION

Honorable Kevin McNulty, U.S.D.J.
February 2, 2021
Page 4

                                                  Respectfully yours,

                                                  s/ Jeffrey J. Greenbaum
                                                      JEFFREY J. GREENBAUM

cc:    All Counsel of Record (via ECF)
       Honorable James B. Clark III, U.S.M.J. (via ECF)
